Citation Nr: 0200097	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  95-24 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
shoulder, claimed to have been sustained during 
hospitalization at a VA Medical Center in March 1994.

3. Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 1994 and February 1995 by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 1997, the Board remanded this case to the RO for 
further development of the evidence.

By a decision of July 31, 1998, the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's decision and remanded the matter to the Board for 
further proceedings. 


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. §  4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).  (2001).
 
In the veteran's case, her service records do not show, and 
she does not contend, that she ever engaged in combat with an 
enemy of the United States.  She has claimed that the in-
service stressor which resulted in the development of PTSD 
was the experience of being raped by a sergeant near Fort 
Carson, Colorado, in 1974.  The basis of the RO's denial of 
the claim for service connection for PTSD was the lack of any 
credible supporting evidence that a rape as described by the 
veteran had occurred.  The parties to the joint motion before 
the Court stated that VA did not, in the veteran's case, 
assist her in the development of her claim in accordance with 
the provisions of the VA Adjudication Manual, M21-1, Part 
III, § 5.14c, concerning PTSD claims based on personal 
assault.  The joint motion, granted by the Court, stated that 
an attempt to develop credible supporting evidence pursuant 
to the manual provisions should be undertaken, and this case 
will be remanded to the RO for that purpose.  The joint 
motion noted that, under Patton v. West, 12 Vet. App. 272, 
277 (1999) and 38 U.S.C.A. § 5107(b), the standard of proof 
on the question of whether a claimant has presented credible 
supporting evidence of a stressor is equipoise (an 
approximate balance of positive and negative evidence) and 
not a preponderance of the evidence. 

At a personal hearing in April 1996, the veteran testified 
that, after she was raped by a sergeant while she was on 
active duty, she communicated about the incident with: a 
chaplain; a woman lieutenant; a psychiatrist; and the Federal 
Bureau of Investigation.  To date, the veteran has not 
submitted statements by anyone to the effect that, in 1974, 
she claimed to have been raped by a sergeant.  While this 
case is in remand status, the veteran will have an 
opportunity to submit such statements and/or request VA's 
assistance in obtaining such statements.  

With regard to the veteran's claim of entitlement to 
compensation for additional disability of the right shoulder, 
Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed her claim prior to October 1, 
1997, the amendments do not apply to her case. 

The record reveals that, in late February 1994, the veteran 
was admitted to a VA Medical Center for psychiatric 
evaluation.  On March 4, 1994, she complained that she had 
been injured by another patient on the psychiatric ward.  A 
physician noted that he was called when the veteran 
complained of pain in her right shoulder after having been 
grabbed by another patient.  On examination, there was no 
deformity or bruising or hematoma of the veteran's right 
shoulder.  An incident report by a nurse stated that the 
veteran had been asleep in her room when she was awakened by 
the entrance of a male patient, who then walked outside the 
room.  When the veteran approached him, he grabbed her by the 
shoulder, according to the veteran.  An examining physician 
found the veteran to have full range of motion of the right 
shoulder.

X-rays of the veteran's right shoulder on March 7, 1994, 
showed no evidence of a fracture; there was evidence of an 
old separation of the right acromioclavicular joint, which 
had healed with a moderate amount of degenerative change; the 
right shoulder joint was normal.  Repeat X-rays on March 17, 
1994, showed depression of the acromium, which was a finding 
suggestive of a second degree shoulder separation; with 
weights, there was no change in the appearance of the 
acromioclavicular joint, which indicated that the second 
degree separation was stable.  

On March 22, 1994, the veteran received moist heat for her 
right shoulder at a physical therapy service.  She was 
wearing a sling at that time.  The diagnosis was old right 
acromioclavicular separation.

At a VA general medical examination in June 1994, the veteran 
complained of pain in the right shoulder.  On examination, 
range of motion of the right shoulder was flexion to 90 
degrees, extension to 90 degrees, and abduction to 170 
degrees; crepitance was palpated at the acromioclavicular 
joint but no swelling or effusion was noted.  Diagnoses 
included acromioclavicular separation, mild, from recent 
assault.

During VA hospitalization in January 1995, the veteran 
underwent a right shoulder acromioplasty with modified 
Mumford procedure.  The discharge diagnosis was right 
shoulder impingement syndrome.

At a personal hearing in April 1996, the veteran was asked 
about the condition of her right shoulder.  She testified, 
"It is pretty good as long as I have therapy.  I continue 
doing therapy and continue putting on the heating pad."

During VA hospitalization in June 1996, for psychiatric 
treatment, a physical examination was negative except for 
right shoulder tenderness.

The evidence in the veteran's claims file contains no further 
medical information concerning her right shoulder.  
Entitlement to compensation under 38 U.S.C.A. § 1151 requires 
a showing of current additional disability resulting from VA 
treatment or hospitalization.   The Board, therefore, finds 
that the veteran should undergo an examination by a 
specialist in orthopedics in order to determine whether she 
currently has additional disability of the right shoulder 
which can be reasonably related by the examiner to the 
incident on March 4, 1994, during VA hospitalization.

With regard to the veteran's pension claim, the Board notes 
that she testified in April 1996 that she had quit her job as 
a computer technician in 1993 to care for her twin sister, 
who was ill and later died, and that she had not returned to 
work as of the time of the hearing.  The claims file contains 
no information concerning the veteran's current employment 
status, and the Board finds that such information should be 
obtained prior to a final disposition of the appeal on the 
pension issue.  

In addition, with regard to the pension claim, the Board 
notes that the veteran's principal disabilities have been 
psychiatric and orthopedic in nature and that the claims file 
does not contain any medical information concerning her 
current psychiatric and orthopedic status.  The Board finds 
that the veteran should be afforded up-to-date psychiatric 
and orthopedic examinations in connection with her pension 
claim.  Orthopedically, as noted above, the veteran has a 
history of a right shoulder disorder.  In addition, the 
veteran's representative has stated that she suffers from 
"arthritis of the right leg."  A VA hospital summary in 
1994 noted that the veteran related a history of a broken 
right leg in a motor vehicle accident in 1984, and diagnoses 
at a VA general medical examination in June 1994 included 
automobile accident with knee injury.  While this case is in 
remand status, the veteran may provide information concerning 
any recent treatment for a right knee disorder and the 
orthopedic examiner may evaluate the status of her right 
knee.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1. The RO should obtain the veteran's service 
personnel records.

2. The RO should request that the veteran identify 
all physicians, other health care providers, and 
medical facilities which have treated her for 
psychiatric and/or orthopedic complaints since 
1996. After obtaining any necessary releases 
from the veteran, the RO should attempt to 
obtain copies of all such clinical records.  In 
the event that any records identified by the 
veteran are not obtained, the RO should comply 
with the notice provisions of the VCAA.  The RO 
should also request the veteran provide 
information concerning her current employment 
status.  If she is currently employed, she 
should state her position and rate of pay.  The 
RO should also request that the veteran identify 
the office of the FBI which she claims to have 
told about the alleged rape.

3. In accordance with the provisions of M21-1, Part 
III, § 5.14c, the RO should send the veteran an 
appropriate stressor development letter 
(including the additional inquiries set forth 
above), and, upon receipt of her response, 
undertake any and all further development action 
indicated by the evidence of record concerning 
the veteran's claim for service connection for 
PTSD.  The RO should then make a determination 
whether there is any credible supporting 
evidence that the veteran was raped by a 
sergeant in 1974 while she was on active duty, 
as she has alleged.  A statement of the RO's 
determination should be placed into the claims 
file.

4. The RO should then arrange for the veteran to be 
examined by a specialist in psychiatry.  It is 
imperative that the psychiatric examiner review 
the pertinent medical records in the claims file 
and a copy of this REMAND.  The psychiatric 
examiner should report all diagnoses on Axis I 
and Axis II, if found.  In the event that the RO 
determines that there is credible supporting 
evidence that the veteran was raped by a 
sergeant while she was on active duty, then the 
psychiatric examiner should report whether a 
diagnosis of PTSD based on that stressor can be 
made, under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 
1994) of the American Psychiatric Association, 
and whether there is a link between current PTSD 
symptomatology and that verified stressor.  The 
psychiatric examiner should also make a finding 
as to the extent, if any, of social and 
industrial impairment currently attributable to 
the veteran's overall psychiatric disability, if 
any.  Specifically, the psychiatric examiner 
should offer an opinion on the question of 
whether, in the veteran's case, psychiatric 
disability precludes obtaining and maintaining 
substantially gainful employment.

5. The RO should also arrange for the veteran to be 
examined by a specialist in orthopedics.  It is 
imperative that the orthopedic examiner review 
the pertinent medical records in the claims file 
and a copy of this REMAND.  The orthopedic 
examiner should make findings at to the current 
status of the veteran's right shoulder and right 
knee.  He or she should also report any other 
orthopedic disorder found.  With regard to each 
orthopedic disorder found, if any, the examiner 
should comment on the functional loss due to 
pain, weakness, incoordination, and the like, if 
any.  The orthopedic examiner should also 
comment on the effect, if any, of orthopedic 
disabilities on the veteran's ability to work in 
her prior occupation of computer technician or 
in other forms of substantially gainful 
employment.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	Bruce Kannee
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




